Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 1 of 12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
HELEN SWARTZ, Individually IHG MANAGEMENT (MARYLAND) LLC,
a Maryland Limited Liability Company

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

JS 44 (Rev, 06/17)

 

(b) County of Residence of First Listed Plaintiff | Miami-Dade County, FL
(ENCEPT IN U.S. PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
(c) Attorneys (Iirin Name, Address, and Telephone: Number) Attomeys (If Known)

David S. Dessen, Dessen, Moses & Rossite, 600 Easton Rd, Willow
Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
. (For Diversity Cases Only) and One Box for Defendant)
1 U.S, Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State at © 1 Incorporated or Principal Place o4 a4
of Business In This State
G2 U.S, Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place go5 5
Defendant (Indicate Citizenship of Parties in [tem Il) of Business [n Another State
Citizen or Subject of a O 3 OO 3 Foreign Nation o6 O06
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an “X’" in One Box Only)

 

 

Click here for: Nature of Suit Cade Descriptions.
—AANKRUPICY [OnE STATUTES —]

 

 

 

 

[ CONTRACT TORTS FORFEITURE/PENALTY
C1 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
(7 120 Marine O 310 Airplane 0 365 Personal Injury - of Property 2! USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
0 30 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC L57 3729(a))
0 140 Negotiable Instrument Liability 1 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal [njury 1 820 Copyrights © 430 Banks and Banking
C1 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
C1 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 0 835 Patent - Abbreviated 0) 460 Deportation
Student Loans (J 340 Marine Injury Product New Drug Application [|( 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability _ O 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 370 Other Fraud 0 710 Fair Labor Standards 7 861 HIA (1395ff) 0) 490 Cable/Sat TV
0 160 Stockholders’ Suits 0) 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
0 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI 0) 890 Other Statutory Actions
0) 196 Franchise Injury C1 385 Propetty Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) 0 891 Agricultural Acts

(1 362 Personal Injury -
Medical Malpractice

Product Liability 0 751 Family and Medical

Leave Act

893 Environmental Matters
0 895 Freedom of Information

 

P RTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation C440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement C1 870 Taxes (U.S, Plaintiff 1 896 Arbitration

1 220 Foreclosure 0 441 Voting 0) 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Proceduis
© 230 Rent Lease & Ejectment ©) 442 Employment OG 510 Motions to Vacate OC 87! IRS—Third Party Act/Review or Appeal of
0) 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 530 General O 950 Constitutionality of
0 290 All Other Real Property C445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
" Employment Other: 0 462 Naturalization Application
(K 446 Amer. w/Disabilities -] 1 540 Mandamus & Other | 465 Other Immigration
Other 1 550 Civil Rights Actions
0 448 Education C1 555 Prison Condition
0 560 Civil Detainee -

Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X” in One Box Only)

M1 Original 112 Removed from 1 3  Remanded from (1 4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
Title Ill_of the Americans with Disabilities Act, 42 USC Sec. 12181, et seq.
Brief description of cause:
Equal access to places of public accommodation for persons with disabilities
C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

VI. REQUESTED IN

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 1 Yes No
VIII. RELATED CASE(S)
IF ANY Bee instructions): ae a DOCKET NUMBER —
DATE sonar A m2 jEVGF R Co
2 | ZL U4 4 z v i ea
FOR OFFICE USE ONLY = = ze)
RECEIPT # APPLYING IFP JUDGE MAG. JUDGE

AMOUNT
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,

v.
Case No.

IHG MANAGEMENT (MARYLAND) LLC,
a Maryland Limited Liability Company,

Defendant.

/
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, IHG MANAGEMENT (MARYLAND) LLC, a Maryland Corporation
(sometimes referred to as “Defendant”) for Injunctive Relief, and attorney’s fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq.

(“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

yn Defendant’s property, The Crowne Plaza Hotel, is located at 260 Mall Boulevard,
King of Prussia, PA, in the County of Montgomery.

oF Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 3 of 12

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title II of the
Americans with Disabilities Act, 42 USC § 12181 et seg. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit on April
16, 2019, and has reservations to return to the property on December 18, 2019, to do holiday
shopping with her granddaughter, as the subject Hotel is close to the King of Prussia Mall, and
to avail herself of the goods and services offered to the public at the property, if the facilities are
fully accessible and the barriers to access have been corrected. The Plaintiff has encountered
architectural barriers at the subject property, which have impaired her use of the facilities and
the amenities offered, and have endangered her safety at the facilities and her ability to access
the facilities the property has to offer and use the restrooms.

6, The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 4 of 12

7. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as The Crowne
Plaza Hotel, and is located at 260 Mall Boulevard, King of Prussia, PA 19103, in the County of
Montgomery.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
The Crowne Plaza Hotel not only to avail herself of the goods and services available at the
property but to assure herself that this property is in compliance with the ADA so that she and
others similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of the The Crowne Plaza Hotel has shown that
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 5 of 12

violations exist. These violations which HELEN SWARTZ personally observed or encountered,

and which were verified by an ADA expert, include, but are not limited to:

a. The assorted access aisles serving the accessible parking spaces do not
adjoin the accessible routes. This is in violation of section 502.3 of the 2010 Standards
for Accessible Design. §36.304. This condition makes it difficult for the plaintiff to
access the site.

b. An appropriate number of compliant accessible parking spaces with
compliant access aisles are not provided at the parking facility. This is in violation of
section 208.2 of the 2010 Standards for Accessible Design. §36.304. This condition
makes it difficult for the plaintiff to access the site.

c. The ground surface of the accessible parking access aisle has a change in
level. This is in violation of section 502.4 of the 2010 Standards for Accessible Design.
§36.304. This condition makes it difficult to access the site.

d. The ramp to enter the site does not have edge protection. This is in
violation of section 405.9 of the 2010 Standards for Accessible Design. §36.304. This
condition makes it scary for the plaintiff to access the site.

e. The stairway is missing handrails. This is in violation of section 504.6
of the 2010 Standards for Accessible Design. §36.304.

f. Accessible seating is not provided at the tables or bars. This is in
violation of sections 226 and 902 of the 2010 Standards for Accessible Design. This
condition made it extremely difficult for the Plaintiff access the tables in the hotel.

g. There is a change in level to access the patio. This is in violation of
section 303 of the 2010 Standards for Accessible Design. This condition made it
difficult for the Plaintiff enter the inside and outside of the hotel.

h. The vending machine is out of reach to a person in a wheelchair. This is
in violation section 228.1 of the 2010 Standards for Accessible Design §36.202,
§36.304. This condition denied plaintiff access to get a drink from the machine.

1. Items in the fitness room are out of reach to a person in a wheelchair.
This is in violation of section 308 of the 2010 Standards for Accessible Design.
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 6 of 12

§36.304. This condition makes it difficult to access items in the site.

j. The window controls in the accessible guestroom require tight grasping,
pinching, or twisting of the wrist to operate. This is in violation of section 309.4 of the
2010 Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to use.

k. In the accessible guestroom bathroom, the shower spray on/off control
with a non-positive shut-off unit is not provided in the roll-in shower or in the bathtub.
This is in violation of section 806.2.4 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult to use.

1. Items in the accessible guestroom bathroom and bedroom are out of reach
to a person using a wheelchair. This is in violation of sections 213.3.7, 308 and 806 of
the 2010 Standards for Accessible Design. §36.304. This condition made it difficult for
the Plaintiff to use the facilities.

m. The hooks in the wheelchair accessible compartments and the alternate
toilet stalls are too high. This is in violation of section 604.8.3 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
facility.

n. The accessible stalls do not have appropriate grab bars by the water
closets. This is in violation of section 604.5 of the 2010 Standards for Accessible
Design. §36.304. This condition made it difficult for the Plaintiff to use the facility.

oO. In the assorted toilet rooms, the wheelchair accessible compartments and
the alternate toilet stalls doors do not have appropriate hardware on both sides of its
door. This is in violation of section 604.8.1.2 of the 2010 Standards for Accessible
Design §36.304. This condition made it difficult for the plaintiff to access the door.

p. In the assorted toilet rooms, the wheelchair accessible compartments and
the alternate toilet stalls doors are not self-closing. This is in violation of section
604.8.1.2 of the 2010 Standards for Accessible Design §36.304. This condition made it
difficult for the plaintiff to access the door once inside the stall.

q. The Koala Kare overlaps the clearance around the accessible wheelchair
water closet. This is in violation section 604.3.2 of the 2010 Standards for Accessible
Design §36.304. This condition made it difficult for the Plaintiff to use the facility.
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 7 of 12

r. The Koala Kare is out of reach for a person using a wheelchair to open
the compartment. This is in violation section 309.3 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the Plaintiff to use the
facility.

S. The entry door opening force to access the toilet rooms are too heavy.
This is in violation of section 604.2.9 of the 2010 Standards for Accessible Design.
§36.304. This condition made it difficult for the Plaintiff to use the facility.

t. The hotel does not provide the required amount of compliant accessible
guest rooms. This is in violation of section 224 of the 2010 Standards for Accessible
Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the

subject hotel.
Maintenance
u. The accessible features of the facility are not maintained, creating barriers

to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

11. All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

12. The discriminatory violations described in Paragraph 11 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will

continue to suffer such discrimination, injury and damage without the immediate relief provided
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 8 of 12

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 et seq. and 28 CFR. 36.302 et seg. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,

1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 9 of 12

portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the The Crowne
Plaza Hotel to make those facilities readily accessible and useable to the Plaintiff and all other
persons with disabilities as defined by the ADA; or by closing the facility until such time as the
Defendant cure its violations of the ADA. The Order shall further require the Defendant to

maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the

Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to

and useable by individuals with disabilities to the extent required by the ADA; and to
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 10 of 12

require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

Cc. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

Respectfully submitted,

Dated: _ sla 209 (ODS i

David S. Dessen, Esq. (1.D. 17627)
Dessen, Moses & Rossito

600 Easton Road

Willow Grove, PA 19090
Telephone: 215.496.2902

Facsimile: 215.564.2879
ddessen@dms-lawyer.com

and

Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

Telephone: 305.891.5199
Facsimile: 305.893.9505

Ifuller@fullerfuller.com

Attorneys for Plaintiff Helen Swartz
Case 2:19-cv-01967-CFK Document1 Filed 05/06/19 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
HELEN SWARTZ, Individually,

Vv. CIVIL ACTION NO.
IHG MANAGEMENT (MARYLAND) LLC

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which

that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

S|2{14 David K2o° Qe Plaintiff

( )

C )
( )

C )

( )
(X)

 

 

Date Attorney-at-law Attorney for
215-658-1400 245-564-2879 2(5-65%-014 “[ ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-0 997 (SRT EER RS SE" ET SPERIDO (49, Page 12 of 12

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1330 West Avenue, Miami Beach, FL 33139

 

Address of Defendant: C/O Corporation Service Co., 2595 Interstate Dr., Suite 103, Harrisburg, PA 17110

 

The Crown Plaza Hotel, 260 Mall Blvd, King of Prussia, PA 19406

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

<] [s] IS] IS

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case (is / (7 is not related to any case now pending or within one year previously terminated action in

this court except as noted above. .
sare, 05/02/2019 [OO S Qu 17627

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [1 1. Insurance Contract and Other Contracts
Ll 2. FELA [1] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury [1 3. Assault, Defamation
CI 4. Antitrust ( 4. Marine Personal Injury
H 5. Patent [J 5. Motor Vehicle Personal Injury

6. Labor-Management Relations CJ 6. Other Personal Injury (Please specify):
7. Civil Rights [J] 7. Products Liability
CO 8. Habeas Corpus C1 8. Products Liability— Asbestos
H 9. Securities Act(s) Cases CI 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(J 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, David S. Dessen, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

wY Relief other than monetary damages is sought.

pare, 05/02/2019 / OO ¢ [Qn 17627

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

Civ. 609 (5/2018)

 
